Fourth Court of Appeals
                               San Antonio, Texas
                                     April 29, 2015

                                  No. 04-15-00089-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF G.O.R.,
                               JR.,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2015-MH-0403
                              Kelly Cross, Judge Presiding


                                    ORDER
      The Appellant’s Second Motion for Extension of Time to File Brief is GRANTED.




                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court